DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: the continuing data should be updated to reflect the current status of the parent application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because 

the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an inspection step of determining a quality of the metal plate based on a sum of volumes of parts of the pits located in the inspection area. This is considered post-solution activity without a nexus to the manufacturing method that is claimed.  This judicial exception is not integrated into a practical application because there is no nexus between the “inspection” step and any other step.  IN fact, no other step is claimed at all.  It is not clear what the nature of the method is because there are no steps that would affect the manufacture of metal plate. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no transformation that is either required or implied by what is now claimed.  What is now claimed is purely a data-gathering step without any integration into a larger process of manufacturing a plate.  
	In claim 1 there is no other step positively recited, and there is no link between the data gathering and any other manufacturing step.  The entirety of the claim is post-solution data gathering without anything more.  The method now claimed is directed to a judicial exception. 
	Dependent claims 2-15 do not integrate the data gathering step into any process of making a metal plate.  For example claim 2 merely appends calculation steps to the inspection step, which is a mental process and more post-solution activity.  There is no use of the calculation required, and it is merely the judicial exception without meaningfully more. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is a method of manufacturing a metal plate.  Claim 1 includes an inspection step of determining a quality of the metal plate based on a sum of volumes of parts of the pits located in the inspection area.  This is the only step recited for the method.  The nature of claim 1 is unclear.  There is no nexus between the “determining” step and the manufacture of a metal plate.  The entirety of the claim appears to be directed to post-solution activity without any integration into a method of manufacturing a plate.  Is applicant truly intending to claim a method of making metal plates, or a method of inspection, or a method of “determining?”  
Each of claims 2-15 depends from claim 1 and is also indefinite.  

Claim 1 is a method of manufacturing a metal plate.  Claim 1 includes an inspection step of determining a quality of the metal plate based on a sum of volumes of parts of the pits located in the inspection area.  It is not clear what exactly is being claimed.  The step is an “inspection” step, but is a step of “determining a quality.”  It is not clear what quality is determined in the inspection.  Further, the claim states that “a quality” is determined “based on a sum of volumes of parts of the pits.”  It is not clear what would be included or excluded from the claim as the language “determining a quality based on a sum” is entirely relative and vague.  No sum is specified.  No quality is specified.  No means to determine the quality based on the sum is specified.  The claim is entirely an abstract concept and is indefinite.  
Each of claims 2-15 depends from claim 1 and is also indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-214447-A (cited by applicant; hereinafter “Okamoto”).
Regarding each of claims 1-15, the examiner notes that the claim is indefinite. Please see rejections above.  
Regarding claim 1 Okamoto teaches a metal plate for a deposition mask (see [0001]-[0004]).  Okamoto teaches an iron nickel alloy (see [0007]-[0008]).  Okamoto teaches that the oil pits in known deposition masks create problems in the deposition (see [0012]).  Okamoto teaches that in an example of the invention, oil pits are extremely suppressed (see [0021]-[0024] and Figures).  
Okamoto teaches that the plate is inspected with a microscope, and also for surface roughness (See [0007]-[0012]).  The inspection of Okamoto meets the post-solution activity of claim 1. 
Okamoto is silent as to steps of calculating corrected pit volume density as claimed. Okamoto does not measure any corrected pit volume density.  Okamoto merely describes that the oil pits are not found as in the prior method ([0021]-[0024]).  
However, it is noted that this feature may be considered as an entirely mental and abstract step.  
Alternatively, the example of Okamoto meets the claimed limitation, as such a metal plate would have had zero or near zero corrected pit volume density inherently. Okamoto describes that the pits are not desirable and describes that they are not found on the plate ([0021]-[0024]). Okamoto teaches the same product in the same field of endeavor, made from the same metal, and seeks to solve the exact same problem as applicant.  The prior art plate is the same as that claimed, and so would also have the claimed property.  Applicant is directed to MPEP 2112.  
The post-solution activity “inspection” steps are considered met when the same problem is solved by the plate of the prior art.  The inspection would have found the same results as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734